     Case 20-51078-tnw Doc 185-5 Filed 03/31/21 Entered 03/31/21 17:32:11 Desc
          Exhibit E - Contingent Disputed and/or Unliquidated Claims Page 1 of 1
                       DS Exhibit E - Contingent, Disputed
                          and/or Unliquidated Claims

Creditor                Schedule Amt      Claim Amt      POC #    Treatment
Craig Cohen             Unknown              $290,000.00       15 Object, no liability
Craig Cohen IRA         N/A                  $305,000.00       16 Object, no liability
Michael B. Cohen        N/A                  $400,000.00       17 Object, no liability
Dave Nichols                 $95,000.00                           Object, bar date
Robert Simpson            $4,200,000.00    $4,200,000.00       14 Object, no liability
SKAT - 9434                 $372,000.00      $372,000.00       18 Object, no liability
SKAT - 9439                 $364,000.00      $364,000.00       18 Object, no liability
SKAT - 9489                 $366,000.00    $2,342,582.00       18 Object, no liability
SKAT - 9490                 $366,000.00      $366,000.00       18 Object, no liability
SKAT - 9491                 $354,000.00      $354,000.00       18 Object, no liability
SKAT - 9497               $6,700,000.00    $6,727,000.00       18 Object, no liability
SKAT - 9498               $6,800,000.00    $6,792,000.00       18 Object, no liability
SKAT - 9507               $6,300,000.00    $6,268,000.00       18 Object, no liability
SKAT - 9511               $2,500,000.00    $2,554,000.00       18 Object, no liability
SKAT - 9515               $2,500,000.00    $2,514,000.00       18 Object, no liability
SKAT - 9549               $6,900,000.00    $6,969,000.00       18 Object, no liability
SKAT - 9552                 $350,000.00      $350,000.00       18 Object, no liability
SKAT - 9494 (Andrea)    N/A                $2,389,000.00       19 Object, no liability
